 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer**
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin**
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                718 7th Street NW
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        518-732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                    Benjamin D. Elga**
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               518-732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13   **to seek pro hac vice admission
14
     Attorneys for Plaintiff and the Proposed Class
15

16
                              UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
18
     EDUARDO PEÑA, individually and on                 Case No. 19-cv-04065-MMC
19   behalf of all others similarly situated,
                                                       [PROPOSED] ORDER RE
20                         Plaintiff,                  ADMINISTRATIVE MOTION TO
                                                       CONTINUE CASE MANAGEMENT
21          v.                                         CONFERENCE
22   WELLS FARGO BANK, N.A.,
23                                                     Date:            N/A
                           Defendant.                  Time:            N/A
24                                                     Courtroom:       7 – 19th Floor
                                                       Judge:           Honorable Maxine M.
25                                                                      Chesney

26

27

28
                                                                              [PROPOSED] ORDER RE ADMIN.
                                                                                 MOTION TO CONTINUE CMC
                                                                                  CASE No. 19-CV-04065-MMC
 1          Having considered Defendant’s Administrative Motion to Continue the Initial Case

 2   Management Conference and Plaintiff’s Response, being fully advised in this matter, and good

 3   cause appearing, the Court finds as follows:

 4                  IT IS HEREBY ORDERED THAT the Initial Case Management Conference is

 5   reset for Friday, December 13, 2019, at 10:30 a.m. in Courtroom No. 7, 19th floor Federal

 6   Building. The parties shall hold the Rule 26(f) conference as soon as practicable, in accordance

 7   with the requirements of the Federal Rules, and in any event no later than November 4, 2019.

 8

 9   IT IS SO ORDERED.

10

11    Dated: October __, 2019
                                                     THE HONORABLE MAXINE M. CHESNEY
12                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            [PROPOSED] ORDER RE ADMIN.
                                                                               MOTION TO CONTINUE CMC
                                                    1                          CASE NO. 19-CV-04065-MMC
